Citation Nr: 1342412	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-31 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed lung disorder, to include granulomatous scarring in lung and spleen, also to include as due to asbestos exposure in service.

2.  Entitlement to service connection for a claimed right ankle condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the RO.

A review of Virtual VA and the Veterans Benefits Management System reveals documents that are duplicative of the evidence contained in the paper file or documents that are not pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary in order to properly decide the underlying merits of the presented claims.  Such development includes affording the Veteran a new VA examination to assess the nature and likely etiology of his claimed lung and right ankle disorders.  See 38 U.S.C.A. § 5103A(d).  

Pursuant to VA's duty to assist, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran alleges that he has a lung disorder, to include granulomatous scarring in lung and spleen, secondary to his in-service asbestos exposure.  Specifically, he states that he was exposed to airborne asbestos from 1988 to 2000 on a number of occasions in connection with his occupational specialty that involved installation of communications equipment, primarily hardware, in the United States Air Force.  He avers that many of the facilities that he entered or worked in (tunnels or other receptacles) had asbestos in them.  He did not wear a respirator.  He reported not having any problems with persistent cough, chest pain, or shortness of breath, nor has he had any abnormal X-ray studies.  

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-00 (April 13, 2000). 

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  

The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  

In short, with respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part IV.ii.2.C.9.h; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988). 

Thus, VA must analyze the Veteran's claim under this administrative protocol.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993). 

In this case, a July 2009 VA examination reflects an assessment of granulomatous scarring in the lung and spleen, likely due to a lung infection when raising pigeons prior to the military.  The Veteran vehemently disagrees with the etiological opinion of the July 2009 examination, claiming that his lung scarring had nothing to do with raising pigeons for one or two months approximately 22 years ago.  See Notice of Disagreement.  

A July 2009 VA examination also revealed a diagnosis of a current right ankle sprain.  The Veteran told the examiner that, although he originally injured his right ankle prior to service (and underwent surgery prior to service), he had pain in the right ankle and suffered several twisting injuries resulting in sprains in service.  He claimed that he was treated numerous times while on active duty.  He believed that much of his military duties involved climbing into manholes and radio towers which increased his pain in his right ankle.  

The record is devoid of a medical opinion sufficiently linking any current diagnoses or finding to the Veteran's service and articulating sufficient reasons and bases for the etiological nature of the diseases.  Additional development should be undertaken to verify whether the Veteran was exposed to asbestos in service.  

In any event, in consideration of the Veteran's assertions and the different theories of entitlement, Veteran should be afforded an examination to determine whether he has an asbestos-related disease or another lung disorder that is related to service.  

Furthermore, the examiner should address whether the Veteran's preexisting right ankle healed fracture had been aggravated by any event in service.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to verify the Veteran's claimed in-service asbestos exposure.  All efforts to obtain these records should be fully documented, and the RO should request a negative response if records are not available. 

2.  The RO also should have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of all identified current lung disorder(s) to include whether he has a current lung disorder or an asbestos-related disease, due to an asbestos exposure in service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include X-ray studies relevant to claims involving asbestos exposure (e.g., B-reader).  

In the event that in-service asbestos exposure cannot be confirmed, the examiner is still requested to determine whether the Veteran has a current lung or pulmonary disorder that was due to any other event in service.

The examiner is also requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to the following:

Is it more likely than not, less likely than not, or at least as likely as not, that any current lung disorder disability, to include any asbestos-related disease, is related to active service to include exposure to asbestos in service.  The examiner should discuss the Veteran's service as well as his post-service history, and any other pertinent risk factors for asbestos-related disease or other respiratory disorders. 

Did the claimed granulomatous scarring in lung and spleen clearly and unmistakably preexist service?  If so, comment as to whether there was a permanent worsening of the underlying pathology due to service, resulting in the current disability.  If there was such an increase in disability in service, was the increase due to the natural progression of the lung disorder?

3.  The RO should also have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of the claimed right ankle disorder(s) to include whether any preexisting healed right ankle fracture residuals (noted upon entry) underwent a permanent worsening beyond normal progression during the Veteran's service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is also requested to provide a medical opinion, with supporting rationale, as to the following:

Is it more likely than not, less likely than not, or at least as likely as not, that any current right current right ankle disability underwent permanent worsening (aggravation) beyond normal progression during active service.  The examiner should discuss the Veteran's preexisting right ankle injury and any other statements as to right ankle symptomatology and treatment in service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


